VACATE AND DISMISS and Opinion Filed May 18, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-01170-CV

                  KRIS BRISCOE, Appellant
                            V.
   BRAZOS TX PARTNERS, LLC D/B/A CORTLAND GLADE PARKS,
                         Appellee

                 On Appeal from the County Court at Law No. 2
                             Collin County, Texas
                     Trial Court Cause No. 002-04276-2021

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Reichek
      The underlying lawsuit for damages began in the justice court and was filed

in the county court as an appeal from the justice court’s summary judgment.

Appellant appeals from the county court’s order granting appellee’s motion to

dismiss as untimely and remanding the case to the justice court. After reviewing the

clerk’s record, we questioned our jurisdiction over the appeal and directed appellant

to file a letter brief with an opportunity for appellee to respond.

      This Court’s jurisdiction over the merits of a case extends no further than that

of the court from which the appeal is taken. See Dallas Cty. Appraisal Dist. v. Funds
Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ denied). If the

trial court lacked jurisdiction, then an appellate court only has jurisdiction to set the

judgment aside and dismiss the cause. See id.

      A party in a justice court may appeal to the county court only from a final

judgment that disposes of all parties and claims. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.001(a); TEX. R. CIV. P. 506.3; Lehmann v. Har-Con Corp. 39 S.W.3d 191,

195 (Tex. 2001). Based on the record before the Court, the justice court has not

rendered a final judgment. In its answer filed in the justice court, appellee asserted

a counterclaim for attorney’s fees. The justice court’s order granting appellee’s

motion for summary disposition and ordering that appellant take nothing on her

claims did not dispose of the counterclaim. Thus, the justice court’s summary

judgment was interlocutory and the county court did not acquire jurisdiction. See

id. 39 S.W.3d at 195.

      In her letter brief, appellant does not dispute the summary judgment is not

final. She then addresses the merits and asserts that both the justice court erred in

granting summary judgment and the county court erred in dismissing her case as

untimely. We do not reach the merits of the underlying action. When, as here, the

county court lacked jurisdiction, we have jurisdiction only to set aside the order and

dismiss the cause. See Funds Recovery, Inc., 887 S.W.2d at 468. Accordingly, we



                                          –2–
vacate the county court’s December 17, 2021 “Order Remanding Case to Justice

Court for Want of Jurisdiction” and dismiss the cause. See id.



                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE


211170F.P05




                                       –3–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KRIS BRISCOE, Appellant                     On Appeal from the County Court at
                                            Law No. 2, Collin County, Texas
No. 05-21-01170-CV         V.               Trial Court Cause No. 002-04276-
                                            2021.
BRAZOS TX PARTNERS, LLC                     Opinion delivered by Justice
D/B/A CORTLAND GLADE                        Reichek. Justices Molberg and
PARKS, Appellee                             Garcia participating.

       In accordance with this Court’s opinion of this date, we VACATE the trial
court’s December 17, 2021 “Order Remanding Case to Justice Court for Want of
Jurisdiction” and dismiss the cause.


Judgment entered May 18, 2022




                                      –4–